COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-166-CV

IN RE BRIAN ARMSTRONG                                                RELATORS
AND SHAWNDI LYNN HATFIELD

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered “Realtors’ Motion For Rehearing Petition For

Writ Of Mandamus,” “Real Party In Interest Rosenthal Retirement Planning,

L.P.’s Response To Motion For Rehearing Petition For Mandamus And Cross

Petition For Mandamus And Brief In Support Thereof,” and “Relators’ Reply To

Real Party In Interest, Rosenthal Retirement Planning, L.P.’s Response To

Motion For Rehearing Petition For Writ Of Mandamus And Cross Petition For

Mandamus And Brief In Support” and is of the opinion that relief should be

denied. Accordingly, it is the opinion of the court that the motion for rehearing

and cross-petition for writ of mandamus should be and are hereby denied and

that the opinion of April 25, 2008 stand unchanged.


  1
      … See T EX. R. A PP. P. 47.4.
     Costs of this original proceeding shall be taxed to the party incurring the

same, for which let execution issue.




                                                SUE WALKER
                                                JUSTICE


PANEL M: LIVINGSTON, GARDNER, and WALKER, JJ.

GARDNER, J. would grant.

DELIVERED: July 15, 2008.




                                       2